Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.232 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                               _____________________

WACKER NEUSON PRODUCTION
AMERICAS, LLC,
                                                 Case No. 1:19-cv-00018-JTN-ESC
              Plaintiff/Counter-Defendant,
v                                                Hon. Janet T. Neff

CITY OF NORTON SHORES,

              Defendant/Counter-Plaintiff.


VARNUM LLP                                       WILLIAMS HUGHES PLLC
Adam J. Brody (P62035)                           Douglas M. Hughes (P30958)
Jeffrey D. Koelzer (P78602)                      Enrika L.F. McGahan (P55860)
Attorneys for Plaintiff/Counter-Defendant        John M. Karafa (P36007)
333 Bridge St NW                                 Attorneys for Defendant/Counter-Plaintiff
PO Box 352                                       120 W. Apple Avenue
Grand Rapids, MI 49501-0352                      Muskegon, MI 49440
(616) 336-6000                                   (231) 726-4857
ajbrody@varnumlaw.com                            doughughes@williamshugheslaw.com
jdkoelzer@varnumlaw.com                          johnkarafa@williamshugheslaw.com


                PLAINTIFF/COUNTER-DEFENDANT'S ANSWER TO
              DEFENDANT/COUNTER-PLAINTIFF'S COUNTERCLAIM
                        AND AFFIRMATIVE DEFENSES

       Plaintiff/Counter-Defendant, Wacker Neuson Production Americas, LLC ("Wacker

Neuson"), by and through its attorneys, VARNUM LLP, answers Defendant/Counter-Plaintiff's

Counterclaim as follows:

                           JURISDICTIONAL ALLEGATIONS

       1.     Defendant/Counter-Plaintiff, City of Norton Shores (hereafter "Plaintiff City"), is

a Michigan municipal corporation with its offices located at 4814 Henry Street, Norton Shores,

Michigan 49441.

ANSWER:       Admitted, upon information and belief.
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.233 Page 2 of 15




        2.      Plaintiff/Counter-Defendant, Wacker Neuson Production Americas, LLC is a

Wisconsin limited liability company, with a principal business location at N92 W15000 Anthony

Avenue, Menomonee Falls, Wisconsin 53051 (hereafter "Defendant Wacker Corporation").

ANSWER:         Admitted.

        3.      The amount in controversy exceeds $75,000.

ANSWER:         Admitted.

        4.      Jurisdiction is proper in this Court pursuant 28 U.S.C. § 1332 (a)(1), (c)(1), as the

matter in controversy exceeds the sum of $75,000.00 exclusive of interest and costs, and is

between citizens of different states.

ANSWER:         Admitted.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391.

ANSWER:         Admitted.

                                  GENERAL ALLEGATIONS

        6.      Plaintiff City incorporates by reference the allegations in the preceding

paragraphs as if fully restated herein.

ANSWER:         Wacker Neuson restates and incorporates its answers to the allegations

contained in all preceding paragraphs as if fully set forth herein.

        7.      In or about 2007, Defendant Wacker Corporation applied for an Industrial

Facilities Exemption Certificate for the development of industrial property within Plaintiff City's

jurisdiction.

ANSWER:         Admitted.

        8.      Defendant Wacker Corporation's development involved, among other things, the



                                                  2
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.234 Page 3 of 15



construction and operation of a manufacturing and warehouse industrial facility at 1300 E. Mt.

Garfield Road, within the Plaintiff City's Plant Rehabilitation or Industrial Development District.

ANSWER:        Admitted.

       9.      Defendant Wacker Corporation's application for an Industrial Facilities

Exemption Certificate was made pursuant to Act 198 of 1974 ("Act 198").

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required.

       10.     By its application for the issuance of an Industrial Facilities Exemption

Certificate, Defendant Wacker Corporation sought the financial benefit of ad valorem tax

exemptions for its facility and personal property over a statutorily authorized time frame.

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required. To the degree a response is required, it is admitted only that the

terms of the application at issue speak for themselves.

       11.     Pursuant to Act 198, and upon Defendant Wacker Corporation's application and

representations, and upon Plaintiff City's consideration and approval of Defendant's application,

the State of Michigan Tax Commission issued an Industrial Facility Exemption Certificate

(hereafter "IFEC"), New Certificate Number 2008-038. (Exhibit 1- IFEC 2008).

ANSWER:        It is admitted only that the referenced certificate was issued to Wacker

Neuson.      To the extent the allegations of this paragraph relate to Norton Shores'

consideration of or internal deliberations regarding Wacker Neuson's application, those

allegations are neither admitted nor denied, as Wacker Neuson is without sufficient

knowledge or information to form a belief as to their truth.

       12.     IFEC 2008 was issued on May 12, 2008 and went into effect for twelve years,



                                                  3
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.235 Page 4 of 15



beginning December 31, 2008 and set to conclude on December 30, 2020.

ANSWER:       Admitted.

       13.    Pursuant to Act 198, IFEC 2008 certified Defendant Wacker Corporation's

property at 1300 E. Mt. Garfield Road as a new industrial facility. MCL 207.551, et seq.

ANSWER:       The allegations of this paragraph state a legal conclusion to which no

response is required.

       14.    Pursuant to Act 198, IFEC 2008 authorized the Plaintiff City to exempt Plaintiff

Wacker Corporation's industrial facility for which the IFEC was in effect, but not the land on

which the facility was located, from ad valorem taxation.

ANSWER:       The allegations of this paragraph state a legal conclusion to which no

response is required.

       15.    IFEC 2008 was issued to be and remain in effect for twelve (12) years for real and

personal property, commencing December 31, 2008, unless revoked by order of the State Tax

Commission.

ANSWER:       The allegations of this paragraph state a legal conclusion to which no

response is required. To the degree a response is required, it is admitted only that the

terms of the referenced certificate speak for themselves.

       16.    Pursuant to Act 198, in order for Plaintiff Wacker Corporation's application for an

IFEC to be approved, a written agreement governing the tax exemptions issued to Plaintiff

Wacker Corporation was required between Defendant Wacker Corporation and Plaintiff City.

MCL 207.572 (1).

ANSWER:       The allegations of this paragraph state a legal conclusion to which no

response is required.



                                                4
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.236 Page 5 of 15



          17.   Plaintiff City and Defendant Wacker Corporation entered into agreements

governing the terms and conditions of the IFEC issued to Defendant Wacker. (Exhibit 2- "Act

198 Agreement").

ANSWER:         Admitted.

          18.   The Act 198 Agreement in part acknowledged that Defendant Wacker

Corporation had submitted an application to Plaintiff City for the granting of an IFEC pursuant

to Act 198, P.A. 1974, as amended.

ANSWER:         It is admitted only that the language of the referenced agreement speaks for

itself.

          19.   Defendant Wacker Corporation further acknowledged in part in its Act 198

Agreement that it was entering into the Act 198 Agreement to encourage the granting of the

IFEC.

ANSWER:         It is admitted only that the language of the referenced agreement speaks for

itself.

          20.   The Act 198 Agreement in part obligated Defendant Wacker Corporation to

report to Plaintiff City at specified times regarding the number of jobs created or retained, costs

for real and personal property acquisitions, and other data relating to Plaintiff City's approval of

an IFEC for Defendant Wacker Corporation. See MCL 207.559.

ANSWER:         The allegations of this paragraph state a legal conclusion to which no

response is required. To the degree a response is required, Wacker Neuson states that the

language of the referenced agreement speaks for itself.

          21.   The Act 198 Agreement further provided, in Paragraph 6, specific remedies to

Plaintiff City in the event Defendant Wacker Corporation breached the agreement by failing to



                                                 5
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.237 Page 6 of 15



remain within the Plaintiff City's jurisdiction during the time period for which the IFEC was

approved, and more particularly:

                6. The applicant shall remain with the local unit during the period
                of time for which the abatement has been approved and, if the
                applicant relocates, substantially reduces employment and/or
                operations, or closes the facility, the applicant shall pay to the
                affected taxing units an amount equal to those taxes it would have
                paid had the abatements not been in effect

ANSWER:         It is admitted only that the language of the referenced agreement speaks for

itself.    By way of further response, it is denied that Wacker Neuson breached the

referenced agreement in any way, and it is further denied that Wacker Neuson is properly

considered the "applicant" for purposes of paragraph 6 of the referenced agreement, as the

"applicant" became TGW Systems, Inc. ("TGW") upon transfer of the IFT Certificate at

issue to TGW.

          22.   In breach of its material commitments under the Act 198 Agreement, Defendant

Wacker Corporation closed its manufacturing facility and relocated its facility operations outside

Plaintiff City's jurisdiction before expiration of the period of time for which the IFEC had been

approved.

ANSWER:         Denied.

                             COUNT I - BREACH OF CONTRACT

          23.   Plaintiff City incorporates and re-alleges its allegations in the preceding

paragraphs as if fully restated herein

ANSWER:         Wacker Neuson restates and incorporates its answers to the allegations

contained in all preceding paragraphs as if fully set forth herein.

          24.   The Act 198 Agreement is a valid and enforceable contract between Wacker

Neuson and the City.

                                                6
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.238 Page 7 of 15



ANSWER:        Admitted.

         25.   Plaintiff City fully performed at all material times its obligations under the Act

198 Agreement.

ANSWER:        Denied.



         26.   Plaintiff City entered into the Act 198 Agreement with Defendant Wacker

Corporation in reliance on Defendant's application and representations of its commitments to the

City.

ANSWER:        The allegations of this paragraph are neither admitted nor denied, as

Wacker Neuson is without sufficient knowledge or information to form a belief as to their

truth.

         27.   Defendant Wacker Corporation's representations as applicant for the issuance and

approval of an IFEC were material.

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required.

         28.   Defendant Wacker Corporation's representations in its Act 198 Agreement served

as material consideration in support of the Act 198 agreement.

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required.

         29.   Defendant Wacker Corporation materially breached its commitments under the

Act 198 Agreement.

ANSWER:        Denied.

         30.   Plaintiff City was damaged as a result of Defendant Wacker Corporation's



                                               7
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.239 Page 8 of 15



breaches.

ANSWER:        Denied.

        31.    As a result of Defendant Wacker Corporation's breaches, Plaintiff City has been

damaged, and will continue to suffer damages into the future.

ANSWER:        Denied.

        32.    Pursuant to the Act 198 Agreement terms and conditions, and Defendant Wacker

Corporation's breaches thereof, Defendant Wacker Corporation is liable to Plaintiff City in an

amount equal to the ad valorem property taxes that Defendant Wacker Corporation would have

paid over the years covered by the IFEC had it not had the benefit of the IFEC for those years,

MCL 207.571(2), or $951,346.94, whichever is greater, plus all applicable statutory interest,

fees, and costs. (Exhibit 3- Invoice Document)

ANSWER:        Denied.

        WHEREFORE, Wacker Neuson respectfully requests that the Court enter judgment in its

favor and against Defendant/Counter-Plaintiff with respect to Defendant/Counter-Plaintiff's

Counterclaim, together with any other relief to which the Court believes Wacker Neuson to be

entitled.

                     COUNT II — VIOLATION OF ACT 198 OF 1974

        33.    Plaintiff City incorporates and re-alleges its allegations in the preceding

paragraphs as if fully stated herein.

ANSWER:        Wacker Neuson restates and incorporates its answers to the allegations

contained in all preceding paragraphs as if fully set forth herein.

        34.    Defendant Wacker Corporation applied for the IFEC to receive tax abatements and

related benefits for its industrial facility with Plaintiff City and the State of Michigan Tax



                                                 8
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.240 Page 9 of 15



Commission, pursuant to Act 198 of 1974, as amended, MCL 207.551 et seq; MCL 207.555-557.

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required. To the degree a response is required, it is admitted only that Wacker

Neuson submitted the referenced application.

       35.     Upon Defendant Wacker Corporation's representations and commitments set forth

in its application and its Act 198 Agreement with Plaintiff City, Defendant Wacker Corporation

was issued an IFEC, initially IFEC 2008. MCL 207.553; 554; 558.

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required. To the degree a response is required, it is admitted only that the

referenced certificate was issued to Wacker Neuson. To the extent the allegations of this

paragraph relate to Norton Shores' purported grounds for approving the certificate or

entering into the agreement with Wacker Neuson, those allegations are neither admitted

nor denied, as Wacker Neuson is without sufficient knowledge or information to form a

belief as to their truth.

       36.     That upon Defendant Wacker Corporation's representations and in consideration of

its stated commitments to Plaintiff City, the IFEC approved by Plaintiff City was for the longest

duration permitted by statute, giving Defendant Wacker Corporation the maximum permissible

economic benefit in the Act 198 Agreement with Plaintiff City. MCL 207.566.

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required. To the degree a response is required, it is admitted only that the

referenced certificate was issued to Wacker Neuson. To the extent the allegations of this

paragraph relate to Norton Shores' purported grounds for approving the certificate or

entering into the agreement with Wacker Neuson, those allegations are neither admitted



                                               9
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.241 Page 10 of 15



nor denied, as Wacker Neuson is without sufficient knowledge or information to form a

belief as to their truth.

       37.     At all relevant times, the IFEC issued to Defendant Wacker Corporation, by

which it had materially benefitted financially from the date of its issuance to the date of

Defendant's facility closing and relocation, remained in effect, unless revoked, for the period

stated in the IFEC. MCL 207.569(b).

ANSWER:        The allegations of this paragraph state a legal conclusion to which no

response is required. To the degree a response is required, it is admitted only that both

Wacker Neuson and Norton Shores obtained mutual, significant benefits during the years

that Wacker Neuson operated in Norton Shores.

       38.     The IFEC issued to Defendant Wacker Corporation was not revoked.

ANSWER:        Admitted.

       39.     Defendant Wacker Corporation closed its facility and relocated its operations

outside of Plaintiff City's jurisdiction, in breach of its contractual and statutory obligations.

ANSWER:        Denied.

       40.     As a direct and proximate cause of its breaches of duty under contract and under

statute, Defendant Wacker Corporation is obligated to Plaintiff City of Norton Shores for an

amount equal to the ad valorem property taxes that Defendant Wacker Corporation would have

paid over the years covered by the IFEC had it not had the benefit of the IFEC for those years,

MCL 207.571(2), or $951,346.94, whichever is greater, plus all applicable statutory interest,

fees, and costs to which Plaintiff City is found entitled.

ANSWER:        Denied.

       WHEREFORE, Wacker Neuson respectfully requests that the Court enter judgment in its



                                                  10
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.242 Page 11 of 15



favor and against Defendant/Counter-Plaintiff with respect to Defendant/Counter-Plaintiff's

Counterclaim, together with any other relief to which the Court believes Wacker Neuson to be

entitled.

                         COUNT III — PROMISSORY ESTOPPEL

         41.   Plaintiff City incorporates and realleges its allegations in the preceding

paragraphs as if more fully stated herein.

ANSWER:        Wacker Neuson restates and incorporates its answers to the allegations

contained in all preceding paragraphs as if fully set forth herein.

         42.   At all material times Defendant Wacker Corporation made specific, clear, and

definite representations and commitments to Plaintiff City to induce Plaintiff City to approve

Defendant Wacker Corporation's application for an IFEC.

ANSWER:        Denied.

         43.   Defendant Wacker Corporation's promises and representations included, but were

not limited to, its commitment to remain in the Plaintiff City's jurisdiction for the time period

applied for and granted in the IFEC.

ANSWER:        Denied.

         44.   In reliance on Defendant Wacker Corporation's promises and representations,

express or implied, Plaintiff City approved the IFEC in favor of Defendant Wacker Corporation

for the maximum duration permissible under statute.

ANSWER:        The allegations of this paragraph are neither admitted nor denied, as

Wacker Neuson is without sufficient knowledge or information to form a belief as to their

truth.

         45.   Defendant Wacker Corporation benefitted for years as a result of the IFEC



                                               11
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.243 Page 12 of 15



approved by Plaintiff City and issued by the State of Michigan Tax Commission.

ANSWER:        It is admitted only that both Wacker Neuson and Norton Shores obtained

mutual, significant benefits during the years that Wacker Neuson operated in Norton

Shores.

       46.     Plaintiff City acted and performed entirely as expected, and to its significant

detriment, as a result of and reliance on Defendant Wacker Corporation's representations and

promises.

ANSWER:        Denied.

       47.     Plaintiff City has been damaged as a direct and proximate result of Defendant

Wacker Corporation's failed promises and representations.

ANSWER:        Denied.

       48.     To avoid injustice Plaintiff City is entitled to an order of this Court enforcing

Defendant Wacker's promises to Plaintiff City.

ANSWER:        Denied.

       49.     At all relevant times it was reasonably foreseeable to Defendant Wacker that its

failure or refusal to perform in accordance with its promises, representations, and commitments,

would result in Plaintiff City's damages.

ANSWER:        Denied.

       50.     In order to avoid injustice, Defendant Wacker Corporation should be found

obligated to Plaintiff City in an amount equal to the ad valorem property taxes that Defendant

Wacker Corporation would have paid over the years covered by the IFEC had it not had the

benefit of the IFEC for those years, MCL 207.571(2), or $951,346.94, whichever is greater,

plus all applicable statutory interest, fees, and costs to which Plaintiff City is found entitled.



                                                 12
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.244 Page 13 of 15



ANSWER:         Denied.

        WHEREFORE, Wacker Neuson respectfully requests that the Court enter judgment in its

favor and against Defendant/Counter-Plaintiff with respect to Defendant/Counter-Plaintiff's

Counterclaim, together with any other relief to which the Court believes Wacker Neuson to be

entitled.

                            COUNT IV — UNJUST ENRICHMENT

        51.     Plaintiff City incorporates and realleges its allegations in the preceding

paragraphs as if more fully stated herein.

ANSWER:         Wacker Neuson restates and incorporates its answers to the allegations

contained in all preceding paragraphs as if fully set forth herein.

        52.     Defendant Wacker Corporation received substantial benefits as a result of the

initial issuance and approval by Plaintiff City and the State of Michigan Tax Commission of the

IFEC 20008.

ANSWER:         It is admitted only that both Wacker Neuson and Norton Shores obtained

mutual, significant benefits during the years that Wacker Neuson operated in Norton

Shores.

        53.     It would be unjust and inequitable to permit Defendant Wacker Corporation to

retain the significant economic benefits it derived on its application for, and receipt of, the IFEC

during its operation of its industrial facility in Plaintiff City's jurisdiction.

ANSWER:         Denied.

        54.     Plaintiff City is entitled to a judgment against Defendant Wacker Corporation

equal to the amount of its unjust enrichment, an amount equal to the ad valorem property taxes

that Defendant Wacker Corporation would have paid over the years covered by the IFEC had it



                                                    13
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.245 Page 14 of 15



not had the benefit of the IFEC for those years, MCL 207.571(2), or $951,346.94, whichever is

greater, plus all applicable statutory interest, fees, and costs to which Plaintiff City is found

entitled.

ANSWER:         Denied.

        WHEREFORE, Wacker Neuson respectfully requests that the Court enter judgment in its

favor and against Defendant/Counter-Plaintiff with respect to Defendant/Counter-Plaintiff's

Counterclaim, together with any other relief to which the Court believes Wacker Neuson to be

entitled.

                                                         Respectfully submitted,

                                                         VARNUM LLP
                                                         Attorneys for Plaintiff/Counter-Defendant

Dated: May 31, 2019                             By:      /s/ Adam J. Brody
                                                         Adam J. Brody (P62035)
                                                         Jeffrey D. Koelzer (P78602)
                                                         Bridgewater Place, P.O. Box 352
                                                         Grand Rapids, MI 49501-0352
                                                         616/336-6000
                                                         ajbrody@varnumlaw.com
                                                         jdkoelzer@varnumlaw.com


                                   AFFIRMATIVE DEFENSES

        Plaintiff/Counter-Defendant states that it may rely on one or more of the following

affirmative defenses prior to or at the time of trial:

        1.      Defendant/Counter-Plaintiff has failed to state a claim upon which relief can be

granted.

        2.      Defendant/Counter-Plaintiff's claims for promissory estoppel and unjust

enrichment are barred by the existance of an express contract between the parties covering the

same subject matter.


                                                  14
Case 1:19-cv-00018-JTN-ESC ECF No. 22 filed 05/31/19 PageID.246 Page 15 of 15



       3.     To the degree that Defendant/Counter-Plaintiff seek equitable relief, such relief is

barred by the doctrine of unclean hands.

       4.     Plaintiff/Counter-Defendant reserves the right to add additional affirmative

defenses as they become known.

                                                    Respectfully submitted,

                                                    VARNUM LLP
                                                    Attorneys for Plaintiff/Counter-Defendant

Dated: May 31, 2019                         By:     /s/ Adam J. Brody
                                                    Adam J. Brody (P62035)
                                                    Jeffrey D. Koelzer (P78602)
                                                    Bridgewater Place, P.O. Box 352
                                                    Grand Rapids, MI 49501-0352
                                                    616/336-6000
                                                    ajbrody@varnumlaw.com
                                                    jdkoelzer@varnumlaw.com
14972616_1.docx




                                               15
